Judgments and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, on the ground that the verdicts are against the weight of evidence. All concur. (One judgment is in favor of plaintiff against defendants Young and Womeldorf and the other judgment is in favor of defendant Anthony for no cause of action, in an automobile negligence action. The order denies a motion of *1050defendants Young and Womeldorf for a new trial.) Present — Taylor, P. J., Dowling, Harris, MeCurn and Love, JJ.